The appellant, an attorney, was disbarred in 1932, without notice of application therefor, under Judiciary Law (Cons. Laws, ch. 30), section 477, after his conviction of a felony. No appeal was taken from the order of disbarment. In 1940 a motion was made by appellant to vacate or modify the order of disbarment as permitted by Judiciary Law, section 88, subdivision 4, by reason of his pardon by the Governor of this State. That motion was denied by an order of the Appellate Division, second department, entered on January 13, 1941. Thereafter in 1941 a motion was made to resettle that order of denial. Resettlement was granted by an order of the Appellate Division, second department, entered on February 18, 1941, but no material change was thereby made. The appeal to this court is only from such order of resettlement. It is an appeal from a non-appealable order and presents no constitutional question.
The appeal should be dismissed, without costs. (See 286 N.Y. 722. )
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Appeal dismissed. *Page 466